EXHIBIT 10.2

 

OFFICER'S CERTIFICATE

 

The undersigned, William Robinson, Chief Executive Officer of Success
Entertainment Group International, Inc., a Nevada corporation (the “Company”),
in connection with the authorization and issuance of the 6% secured convertible
promissory note in the aggregate principal amount of $112,000.00 in accordance
with the securities purchase agreement dated July 7, 2020 (the “Purchase
Agreement”), by and among the Company and FirstFire Global Opportunities Fund,
LLC, a Delaware limited liability company, hereby certifies that:

 

1. I am the duly appointed Chief Executive Officer of the Company.

 

2. The representations and warranties made by the Company in the Purchase
Agreement are true and correct in all material respects as of the date of this
Officer’s Certificate. The capitalization of the Company described in the
Purchase Agreement has not changed as of the date hereof.

 

3. As of the date hereof, the Company has satisfied and duly performed all of
the conditions and obligations specified the Purchase Agreement to be satisfied
on or prior to the Closing Date (as defined in the Purchase Agreement) or such
conditions and obligations have been waived expressly in writing signed by the
purchaser.

 

4. The Company has complied with or, if compliance prior to Closing (as defined
in the Purchase Agreement) is not required, promptly following the Closing the
Company will comply with, the filing requirements in respect of this transaction
under (a) Regulation D under the Securities Act of 1933, as amended (the “1933
Act”) (and applicable Blue Sky regulations) and (b) the Securities Exchange Act
of 1934, as amended.

 

5. There has been no adverse change in the business, affairs, prospects,
operations, properties, assets or condition of the Company since the date of the
Company’s most recent financial statements filed with the United States
Securities and Exchange Commission, other than losses and matters which would
not, individually or in the aggregate, have a Material Adverse Effect (as
defined in the Purchase Agreement).

 

6. The Company is qualified as a foreign corporation in all jurisdictions in
which the Company owns or leases properties, or conducts any business except
where failure of the Company to be so qualified would not have a Material
Adverse Effect.

 

7. To the best of my knowledge and belief, no officer, director, owner of ten
percent (10%) or more of the common stock, or other affiliate of the Company has
been convicted within the previous ten (10) years of any felony in connection
with the purchase or sale of any security, nor been subject to a United States
Postal Service false representation order within the past ten (10) years.

 

8. The Company is an operating company, and is not a shell company. If the
Company has previously been a shell company, it has since filed Form 10
information (supporting the claim that it is no longer a shell company),
reported that it is no longer a shell company, filed all required reports for at
least twelve consecutive months after the filing of the respective Form 10
information, and has therefore complied with Rule 144(i)(2).

 

 

1



 

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of July 7, 2020.

 

 

By: [segn_ex102img3.jpg]

 

Name:

William Robinson

    Title:

Chief Executive Officer

         

 

[SIGNATURE PAGE TO OFFICER’S CERTIFICATE]

 

 

2

 